This action is in two counts and seeks money damages. The first count is to recover the amount of a lump sum award of alimony. To this the defendant raises no defense.
The second count is to recover unpaid allowances for alimony pendente lite and temporary support that accrued prior to the decree. The defendant maintains that these amounts cannot be recovered in *Page 498 
an action for money damages but that the plaintiff's only remedy is to have the defendant cited for contempt.
While it is true that alimony is not a debt, it represents money that is due the plaintiff. There should be no distinction between permanent and temporary alimony as respects collection. None of the cases cited by the defendant hold that recovery is limited to contempt proceedings. "Arrears of alimony may be collected by action like a debt or by contempt proceedings." 2 Schouler, Marriage, Divorce, Separation Domestic Relations (6th Ed.) § 1856, and cases cited therein.
   The defendant has failed to disclose a defense to either count. Judgment may be entered for the plaintiff.